 642DECISIONSOF NATIONALLABOR RELATIONS BOARDInternational Association of Heat andFrostInsula-torsand Asbestos Workers Local No. 53 (McCartyand Armstrong)andPaul A. Vogler, Jr. Case 15-CB-775September 18, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING,BROWN, AND JENKINSOn December 18, 1968, Trial Examiner MarionC. Ladwig issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. He further found that the Respondent hadnot engaged in certain other unfair labor practicesalleged in the complaint and recommended that thecomplaint be dismissed insofar as it alleged any viola-tions of the Act not specifically found. Thereafter,theGeneral Counsel filed exceptions to the TrialExaminer'sDecision and a supporting brief; theRespondent filed a "Motion to Recuse and Disqualifythe Trial Examiner," exceptions to the Trial Examin-er's Decision, and a supporting brief; and the ChargingParty filed a brief in opposition to the Respondent'sexceptions and a motion to reopen the case andadmit new evidence.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed.' The rulings arehereby affirmed.' The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner, as modified below.For the reasons stated below, we find merit inthe following contentions by the General Counselin his exceptions. Fullen should be found to be a'We deny as lacking in merit Respondent'sMotion to Disqualifythe Trial Examiner on the ground that he is prejudiced against anyindividual or organization which allegedly discriminated on a racial orcolor basis and that he therefore erred in his credibility resolutionsand weighing the evidence It is established Board policy not to overrulea Trial Examiner's credibility findings unless,as is not the case here,a clear preponderance of all relevant evidence convinces us that theyare incorrect.Standard Dry Wall Products, Inc,91NLRB 544, enfd188 F 2d 362 (C A. 3)'We deny the motion of the Charging Party to admit additionalevidence Even assuming as true the factual matters raised in his motion,we find that they would not affect the determinations herein madediscriminatee and should be ordered to be made whole;from January 5 until August 1966, the Union refusedto refer Vogler because of his nonunion status andthe Trial Examiner should have passed on such allega-tion; as part of the remedy the Trial Examiner shouldhave required Respondent to operate a nondiscrimina-tory hiring hall if it operates any; such remedy shouldalso include provisions requiring Respondent to makethe discriminatee permitmen whole for being prevent-ed by discrimination from having sufficient hoursto qualify for the welfare fund; the Trial Examinershould have ordered that records be kept of thehiring hall and pension funds with such records beingavailable to the Board for inspection; and the Orderand notice should be amended to prohibit theRespondent from causing the Employer to hire unionmembers because a nonmember is on the job if suchhire results in the displacement of the nonmember.The Trial Examiner found that the Union illegallyinduced McCarty to transfer permit men Vogler, Kerr,Horace D. Brown, and Juan B. Galaviz from anovertime job because of their lack of union membershipand in order to give preference to union membersin the assignment of overtime, but made no findingsas to Brooks Fullen, Jr., on the ground that theGeneral Counsel failed to name him as one of thediscriminatees. Section 15 of the complaint allegesthat from on or about January 2, 1966, to date,and at all times material herein, Respondent attemptedto cause McCarty to deny overtime employment toemployees Juan Galaviz, Vogler,and othersbecausetheywere not members of Respondent and/or toprovide additional overtime opportunities for membersof Respondent. Accordingly, and as the record showsthat Fullen was treated in exactly the same mannerasVogler,Kerr,Brown, and Galaviz, who wereincluded in the Trial Examiner's findings, we herebyinclude Fullen in this finding.On the ground that the remedy for such violationwould be cumulative, the Trial Examiner found itunnecessary to pass on the allegation that from Janu-ary 5, 1966, until about August 1966, the Unionrefused to refer Vogler for employment because ofhis nonunion status. We disagree with the Trial Exam-iner and make the following findings:The record shows that although Vogler remainedavailable for referral after he was laid off from theInternational Trade Mart job and, in fact, unsuccess-fully solicited referrals from various employers, Busi-ness Agent O'Brien admitted that he refused to referVogler at least until sometime in March 1966. Thisoccurred even though it was stipulated that otherreferrals were made during this period from January1,1966, throughMarch 3, the date Vogler wentto work, and also from July 13, 1966, through August185 NLRB No. 89 ASBESTOS WORKERS, LOCAL 536431966. It is clear that Vogler had notified O'Brienof his availability. In March 1966, O'Brien discoveredthat Vogler was working at Eagle Asbestos Company,where he had been employed on his own and withoutO'Brien's knowledge. Vogler worked on the Eaglejob until June 9, when he and others were laid offin anticipation of a possible strike. About August17 or 18, Eagle offered Vogler a job again, but aboutAugust 22 told him that under a new policy hewould have to obtain a permit from the Union beforehe could go to work. Vogler then reported to O'Brienthat he had been offered a job by Eagle but thathe had to obtain a permit from O'Brien. O'Brienrefused to send Vogler to the Eagle job but insteadreferred him to Union Carbide, to which Voglerreported.As it is clear that a card member of theUnion could obtain his own job without O'Brien'sapproval, it was discriminatory for O'Brien to refuseto send nonmember Vogler to the job Vogler hadobtained on his own. Moreover, the referral to anemployer other than Eagle is clearly a discriminatoryreferral of Vogler. In these circumstances, we findthat Respondent, by refusing to refer Vogler for jobsfrom January 5 until sometime in March 1966 andby refusing to allow Vogler to obtain his own jobinAugust 1966 while a card member of the Unionwas permitted to obtain his own job, violated Section8(b)(2) and (1)(A) of the Act.In accordance with our above findings of violationsof the Act not found by the Trial Examiner, wehereby amend his Conclusions of Law as follows:AMENDED CONCLUSIONS OF LAW1.By causingMcCarty,Armstrong,and otheremployer-members of the Association, through a dis-criminatory oral understanding,arrangement, andpractice,to give priority in employment on the basisof union membership, in violation of Section 8(a)(3)of the Act,the Union has engaged in unfair laborpractices affecting commerce within the meaning ofSection 8(b)(2) and(1)(A) and Section2(6) and (7)of the Act.2.By causing Armstrong discriminatorily to denyovertime to Bill Wonzer and Olan Wonzer on andafterNovember 6, and to lay them off on November12, because of their nonunion status,the Union violat-ed Section 8(b)(2) and(1)(A) of the Act.3.By causing McCarty discriminatorily to transferKerr and Brown on December 29, and Vogler,Galav-iz, and Fullen on December 31, to deny them overtimethereafter,and to lay off Vogler and Galaviz onJanuary 5, because of their nonunion status, the Unionviolated Section 8(b)(2) and (1)(A) of the Act.4.By refusing to refer Vogler for employmentfrom January 5, 1966, until about August 1966,because of his nonunion status, the Union violatedSection 8(b)(2) and (1)(A) of the Act.THE REMEDYAlthough the Trial Examiner found that theRespondent's hiring arrangement was illegal becauseof discrimination based on union membership, never-theless he made no recommendation as to remedybecause of the outstanding injunction by the U. S.DistrictCourt affecting the hiring hall. Contraryto the Trial Examiner, we shall provide our usualremedy for operating a hiring hall which is illegalon the ground of union preference. We thereforeshallorder that the Respondent cease and desistfrom operating the hiring arrangement herein foundto be unlawful and, if it continues to operate a hiringhall, to operate one that is not discriminatory.As we have found that Brooks Fullen, Jr., alongwith Vogler, Galaviz, Kerr, and Brown, was deniedan overtime job because of his nonunion status, wefind that Fullen should be made whole for his lossof wages in the same manner provided for by theTrial Examinerin hisremedy with respect to Vogler,Galaviz, Kerr, and Brown.In his remedy, the Trial Examiner failed to includeany provision requiring Respondent to make wholethediscriminatee permitmen,who, because of thediscrimination against them, were prevented fromacquiring the requisite number of hours to qualifyfor the jointunion andemployer welfare fund. Therecord shows that the Employer, during the criticalperiod herein, made contributions to the welfare fundin an amount of 10 or 15 cents per hour, and anemployee qualifies if he works 480 hours in a 6-month period. It is clear in the instant situationthat Vogler, Brown, Galaviz, Kerr, and Fullen wouldhave worked on their job until it ended sometimeinMarch 1966 and would have qualified for thefund but for the discriminatory transfers. In thesecircumstances, we shall order that these employeesreceive a credit by the Respondent for the welfarefund for the hours that they would have workedif they had not been discriminatorily transferred. Wefurther shall order, if Respondent is required underthewelfare plan to make these contributions, thatRespondent make the contributions necessary to make,these employees whole for the discrimination againstthem.We shall also order that the Respondent keepfull records of its nondiscriminatory hiring hall and 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDitswelfare and pension funds, and to make suchrecords available to the Board for periodic inspection.Finally, we find merit in the exception that the TrialExaminer's Order and notice should be amended sothatRespondent is prohibited from causing anyemployer to hire a union member because a nonmem-ber is on the job if such hire results in the displacementof such nonmember.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Inter-nationalAssociation of Heat and Frost Insulatorsand AsbestosWorkers Local No. 53, its officers,agents, and representatives shall:1.Cease and desist from:(a) Causing or attempting to cause McCarty, Inc.,and Armstrong Contracting and Supply Corporation,members of the Master Insulators Association, orany other employer, to discriminate against employeesor prospective employees by refusing to hire themon the unlawful basis of union membership, or main-taining, performing, or enforcing, by agreement orotherwise, any like or related arrangement in a mannerwhereby referrals to available jobs are based on theunlawful basis of union membership.(b) Causing or attempting to cause McCarty, Inc.,and Armstrong Contracting and Supply Corporation,members of the Master Insulators Association, orany other employer, to deny any employee overtime,to lay off or transfer him, or to discriminate againsthim in any way because of his nonunion status.(c) Causing any employer to hire a union memberbecause a nonmember is on a job if such hire resultsin the displacement of such nonmember.(d)Threatening any employer with a strike, orwith the withdrawal of skilled labor, for refusingto deny overtime, to lay off, or to otherwise discrimi-nate against a nonunion employee because of hisnonunion status.(e) In any like or related manner restraining orcoercing nonmembers in the exercise of their rightsas employees under Section 7 of the Act.2.Take the following affirmative action necessaryto effectuate the policies of the Act:(a) If Respondent continues to operate a hiringarrangement or hall, to operate one that does notdiscriminate on the basis of union membership.(b)Make whole Paul A. Vogler, Jr., Juan B. Galav-iz,Leon Kerr, Horace D. Brown, Bill Wonzer, andOlan Wonzer, as provided in the section of the TrialExaminer'sDecision entitled "The Remedy," andmake whole Brooks Fullen, Jr., as provided hereinunder "The Remedy."(c)Credit Paul A. Vogler, Jr., Juan B. Galaviz,Leon Kerr, Horace D. Brown, Bill Wonzer, OlanWonzer, and Brooks Fullen, Jr., for application ofthewelfare fund, with the number of hours theywould have worked if they had not been discriminato-rily laid off and/or transferred; and credit them withany contribution to the fund which Respondent maybe required to make and which these employees wouldhave received but for the discrimination against them.(d) Keep full records of its nondiscriminatory hiringhall and its welfare and pension funds and makesuch records available to the Board for periodic inspec-tion.(e)Post in the Respondent's business offices andmeeting halls copies of the attached notice marked"Appendix."' Copies of said notice, on forms providedby the Regional Director for Region 15, after beingduly signed by an authorized representative of theRespondent, shall be posted immediately upon receiptthereof and be maintained for 60 consecutive daysthereafter.Copies shall be posted in conspicuousplaces, within clear view of all persons-seeking referralsby the Respondent, and all persons entering theRespondent's hiring halls. Reasonable steps shall betaken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any othermaterial.Upon request of the Regional Director,Respondent shall supply him with a sufficient numberof signed copies for posting by McCarty, Inc., andArmstrong Contracting and Supply Corporation, andmembers of the Master Insulators Association of NewOrleans and Baton Rouge, Louisiana, Inc., if desiredby them.(f)Notify the Regional Director of Region 15,inwriting,within 10 days from the date of thisOrder, what steps the Respondent has taken to complyherewith.MEMBER JENKINS, concurring in part and dissentingin part: I concur in the legal conclusions reachedbymy colleagues that the Union's conduct, asdescribed by the Board majority, violated Section8(b)(2) and (1)(A) of the Act for the reasons thereinstated. In short, the Board finds, and I agree, thattheCharging Partieswere discriminated againstbecause they were not union members.Idissent from the Board's unwillingness to findthe conduct violative of these same sections of the'In the event this Order is enforced by a judgment of the UnitedStatesCourt of Appeals, the words in the notice reading "Posted byOrder ofthe NationalLaborRelations Board" shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing anOrder ofthe NationalLaborRelations Board." ASBESTOS WORKERS, LOCAL 53Act for the additional reason that the discriminationwas based on race andnational origin.The centralcritical fact underlying this litigation is the unlawfulattempt of the Union to exclude from jobs underits control all black and Mexican-American employees.The Trial Examiner did not pass on whether thehiring arrangement was discriminatory on the addi-tional ground of race and national origin becausehe concluded, as a matter of comity between thebranches of the Federal Government, it was not properto rule on these additional matters which weresimilarto the racialissuesbefore the U. S. District Court.At the time of the Trial Examiner's Decision, theU. S. District Court for the Eastern District of Louisia-na,New Orleans Division, in Civil Actions Nos.66-749 and 66-833, had issued a temporary injunctionenjoining racial discrimination in membership require-ments and referrals by Respondent.4 That injunctionwas in effect at the time of the trial of the instantcase.It is my view that when violations of the NationalLabor Relations Act are alleged, the Board has theprimary responsibility to rule on them and I wouldresolve any conflict with the court order at the compli-ance level.The instant case is within the Board's jurisdiction.The Board has already held, with court approval,that title 7 of the Civil Rights Act of 1964 in noway limits the Board's powers and duties under theNational Labor Relations Act.' Further, it is wellestablished that it is within the jurisdiction of theBoard, under the National Labor Relations Act, torule on alleged violations arising out of hiring practicesor arrangements that discriminate on the basis ofrace or national origin.6 Accordingly, I would ruleon whether the Respondent's hiring practices violatethe Act for racial reasons.The record shows that Respondent's business agent,O'Brien, testified that since "sometimes along in the'60's" only sons and nephews of members were consid-ered for membership,' and at thattimehe did notknow of any Negro members. It was stipulated thatduring the months of October, November, and Decem-PaulVogler, Jr. vMcCarty,Inc,294 F Supp 368(D.C La.),affdsub nom,Local 53 ofthe Intl Assn.of Heat & FrostInsulators vPaul Vogler,Jr.,407 F 2d 1047 (C A. 5, 1969),inwhich an injunctionissued against Respondent for discriminating against Negroes and Mexican-Americans in employment on account of their race,color, or nationalorigin'Local UnionNo. 12, United Rubber, Cork,Linoleum&PlasticWorkers ofAmerica,AFL-CIO (The BusinessLeague ofGadsden),150NLRB 312, 320-322, enfd 368172d 12 (CA 5), certdenied389U S 8376Houston Maritime Association,Inc., and Its Member Companies,168NLRB No 83,enforcement denied on other grounds 426 F 2d 584(C A5) CargoHandlers,Inc,159 NLRB 321, and cases cited therein'It appears that membership thus was barred to Negroes and Mexican-Amencans645ber 1965 and January 1966 there were no Negroesin the membership of Respondent. Moreover, O'Brienfurther testified that it was the policy of the Unionduring the winter of 1965 not to admit Negroesinto membership; and in the winter of 1965 no Negroeswere referred out to work. It was stipulated thatCasimere Joseph, a Negro and the first to applyformembership, applied "for the Union" aroundthe end of December 1965. O'Brien testified thatthe policy of the Union during October, November,and December 1965 and January 1966 was not torefer Negroes out for employment.The first Negroes who applied to the Union foremployment were referred on November 19 and 23,1965,respectively,by the Urban League, andRespondent refused to send them out for employment.It isalso alleged by the General Counsel thatRespondent discriminatedagainstMexican-Ameri-cans.While the evidence is clear with respect totheRespondent's policy not to admit Negroes tomembership and not to refer them to jobs, it alsoappears that Respondent had a policy against admit-tingMexican-Americans tomembership.ThusO'Brien testified that Respondent had been workingthreeMexican brothers from Mobile but that, ineffect, there were not enough Mexicans in New Orle-ans to be a problem. O'Brien also stated that "ifyou were over in San Antonio or El Paso . . .they could probably charge you with discrimination.... In this connection we also note the statementof Union Steward Jimmy Lawrence to Galaviz that"theywanted to keep the Negroes and Mexicansout of the Local." This statement is not denied byLawrence. It is also noted that Vogler made unsuccess-ful attempts to inquire about getting Galaviz, a Mexi-can-American, into the local.'Based on the facts detailed above, I would, findthat the Respondent on the critical dates hereininvolved maintained a preferential hiring arrangementwhich discriminated against Negroes and Mexican-Americans because ofrace and nationalorigin. Iwould also find that the Respondent, by maintaininga hiring arrangementwhich gave preference on thebasis of race or nationalorigin as wellas preferenceon the basis of union membership, violated Section8(b)(2) and (1)(A) of the Act. To remedy such viola-tion, I would order that the Respondent cease anddesist from operating a hiring arrangement whichisunlawfulon the basis of race aswell as unionmembership and, if it continues a hiring hall, toSeeVoglervMcCarty, Inc., supra,inwhich aninjunction issuedagainstRespondent for discriminating against Negroes and Mexican-Americansin employment on accountof their race, color,or nationalorigin 646DECISIONSOF NATIONALLABOR RELATIONS BOARDoperate one that is not discriminatory on either ofthese two grounds.''Houston Maritime Association, Inc, and Its Member Companies,168NLRB No 83, enforcement denied solely on the ground of insufficientevidence to support a finding of racial discrimination during the 10(b)period, 426 F 2d 584 (CA5),Cargo Handlers, Inc,159 NLRB 321CfLocalUnion No 12, United Rubber, Cork, Linoleum & PlasticWorkers of America, AFL-CIO (TheBusinessLeague of Gadsden),150NLRB 312, enfd 368 F 2d 12 (C A 5), cert denied 389 U S 837,Local1367,International Longshoremen's Association,AFL-CIO (GalvestonMaritime Association, Inc),148 NLRB 897, enfd 368 F 2d 1010 (C A5); Independent Metal Workers Union, Local No I (Hughes Tool Compa-ny), 147NLRB1573 where the Board held that discrimination basedon racial considerations,when engaged in by a statutory bargainingrepresentative, constitutes inherently unfair representationAPPENDIXNOTICE TO MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT cause or attempt to causeMcCarty, Inc., and Armstrong Contracting andSupply Corporation, members of the Master Insu-latorsAssociation, or any other employer, todiscriminate against employees or prospectiveemployees by refusing to hire them on the unlaw-ful basis of union membership or maintain, per-form, or enforce, by agreement or otherwise,any like or related arrangement in a mannerwhereby referrals to available jobs are based onthe unlawful basis of union membership. If wecontinue to operate a hiring hall or arrangement,we will operate one that does not discriminateon the basis of union membership.WE WILL NOT cause or attempt to causeMcCarty, Inc., and Armstrong Contracting andSupply Corporation, members of the Master Insu-latorsAssociation, or any other employer, todeny any employee overtime, to lay off or transferhim, or to discriminate against him in any way,because of his nonunion status.WE WILL NOT cause any employer to hirea union member because a nonmember is ona job if such hire results in the displacementof such nonmember.WE WILL NOT threaten any employer witha strike, or with the withdrawal of skilled labor,for refusing to deny overtime, to lay off, orto otherwise discriminate against a nonunionemployee because of his nonunion status.WE WILL NOT in any like or related mannerrestrain or coerce nonmembers in the exerciseof their rights as employees under Section 7of the Act.WE WILL pay to Paul A. Vogler, Jr., JuanB.Galaviz, Leon Kerr, Horace D. Brown, BillWonzer, Olan Wonzer, and Brooks Fullen, Jr.,all the regular and overtime wages they havelost since 1965 as a result of being replacedon overtime jobs by union members, plus 6 per-cent interest.WE WILL credit Paul A. Vogler, Jr., JuanB.Galaviz, Leon Kerr, Horace D. Brown, BillWonzer, Olan Wonzer, and Brooks Fullen, Jr.,for application of the welfare fund, with thenumber of hours they would have worked ifthey had not been discriminatorily laid off and/or transferred for applicability of the welfarefund.WE WILL credit Paul A. Vogler, Jr., JuanB.Galaviz, Leon Kerr, Horace D. Brown, BillWonzer, Olan Wonzer, and Brooks Fullen, Jr.,with any contributions which Respondent maybe required to make to the welfare fund andwhich these employees would have received butfor the discrimination against them.WE WILL keep full records of our nondiscrimi-natory hiring hall and our welfare and pensionfunds and make such records available to theBoard for periodic inspection.DatedByINTERNATIONALASSOCIATION OF HEATAND FROST INSULATORSAND ASBESTOS WORKERSLOCAL No. 53(Labor Organization)(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 701 Loyola Avenue, New Orleans, Louisiana70113, Telephone 504-527-6361.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Trial Examiner: This case wastried at New Orleans, Louisiana, on April 2-5 and 8-10, 1968, pursuant to a charge filed on January 13, and ASBESTOS WORKERS, LOCAL 53647amended February 11, 1966,' by Paul A Vogler, Jr., anemployee of McCarty-Branton, Inc., herein called McCarty,against the Respondent,International Association of Heatand Frost Insulators and Asbestos Workers Local No.53, herein called the Union, and pursuant to a complaintissuedJune 2, 1967.The Union, with a restricted membership of about 260,was the recognized bargaining representative of about 1,200insulatormechanics and helpers employed by McCarty,Armstrong Contracting and Supply Corporation, hereincalledArmstrong, and the other insulation contractors intheMaster Insulators Association of New Orleans & BatonRouge, La., Inc., herein called the Association. The primaryissues are whether the Union was a party to an oralunderstanding, arrangement, and practice which gave priori-ty in employment to union members, and whether theUnion caused the contractors discriminatorily to deny over-time employment to Vogler and five other nonmember"permitmen," and to transfer and/or lay them off, inviolation of Section 8(b)(2) and (1)(A) of the NationalLabor Relations Act, as amended.Upon the entire record,'includingmy observation ofthe demeanorof thewitnesses,and after due considerationof the briefs filed by the General Counseland the Union,Imake the following:Baton Rouge area, and a critical shortage of qualifiedinsulators. The Union, with restrictive membership policies,then had about 260 membersThis case arose in January 1966, when insulator mechanicPaulA. Vogler, Jr., filed a charge against the Union,alleging that it was discriminating against nonunion employ-ees. Thereafter, and before issuance of the complaint herein,the U. S. District Court for the Eastern District of Louisiana,New Orleans Division, in Civil Actions No. 66-749(PaulA.Vogler,Jr.,and Casimer Joseph, III v.McCarty, Inc.,and the Union),and No. 66-833(U. S., by Ramsey Clark,Attorney General v. Local 53 of the International Associationof Heat and Frost Insulators and Asbestos Workers),helda hearing on January 19-20 and 24, 1967, concerningalleged violations of the Civil Rights Act of 1964. OnMay 31, 1968, the court issued a temporary injunction(which remained in effect at the time of trial of the presentcase), enjoining racial discrimination in membership require-ments and referrals. The court did not have before itthe unfair labor practices discussed herein and thereforedid not rule upon them. (The Union's motions to dismissand not to rule, filed in the present proceeding, are deniedfor lack of merit.)B. The Illegal Hiring ProcedureFINDINGS OF FACTITHE BUSINESS OF THE EMPLOYERS AND THE LABORORGANIZATION INVOLVEDMcCarty and Armstrong each were Louisiana corpora-tions, with their principal places of business in New Orleans,Louisiana, and were engaged in the insulation contractingbusiness, receiving annually goods and materials valuedin excess of $50,000 directly from outside the State. TheUnion admits, and I find, that McCarty and Armstrongwere each engaged in commerce within the meaning ofSection 2(6) and(7) of the Act, and that the Union isa labor organization within themeaningof the Act. TheUnion also admits that McCarty, Inc, has been the successorof McCarty since June 30, 1966, and that the Association,composed of about 12 employers in the New Orleans andBatonRouge area, represents the employer members inthe negotiation and administration of collective-bargainingagreements with the Union.iI.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundIn 1957, when Gerald W O'Brien was elected businessagent,the Union had a membership of "a little over 200"and only 120 jobs. By the fall of 1965, during a boomin industrial construction and following Hurricane Betsy,therewere around 1,200 jobs in the New Orleans and'All dates, unless otherwise indicated,are in the period from October1965 to January 1966'The General Counsel's motion to correct the record, dated October8, 1968, is granted and the record is corrected accordinglyThe evidence is undisputed that although there was nomention of a hiring or referral procedure in the Association-Union collective-bargaining agreement during the periodinquestion (the fall and winter of 1965-66), McCarty,Armstrong, and the other employer-members of the Associa-tion followed the practice of securing their insulator mechan-ics and "improvers" (helpers or apprentices) from the Union.Under this practice, "cardmen" (members of the Union)were permitted to solicit their own jobs and to work withoutunion referrals, and were given first preference by theUnion in making referrals to the contractors.When asufficient number of cardmen were unavailable to supplya contractor's request for applicants, the Union gave secondpreference to "travelers" (members of other locals of thesame International) who, like cardmen, paid dues to theUnion. When additional employees were needed, the Unionwould either refer nonmembers, or give referrals to personssent to the union hall by the contractor. These nonmember"permitmen" paid no dues.There was undisputed testimony that the contractorsorally agreed to this longstanding hiring and referral proce-dure in order to have access to qualified insulator mechanics.However, the undisputed evidence also shows that preferencewas given on the basis of union membership, not on thebasis of ability, residence, etc. Even those union memberswho were considered unsatisfactory as employees were givenpreference over those nonmembers who were highly skilled,long experienced, and highly regarded as employees-despitetheir inability to join the Union.It is clearthat the Union,in beinga party to thisoral understanding, arrangement, and practice, of givingpreference in referrals and hirings on the basis of unionmembership, violated Section 8(b)(2) and (1)(A) of theAct 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Discrimination Against Permitmen1.Overtimedenied Billand Olan WonzerUnder the collective-bargaining agreement, all work out-side the regular 8 hours a day, Monday through Friday,was overtime at double pay.On October 28, when Armstrong's job at the AmericanCyanamid plant went on an overtime basis, all five ofthemechanics on the job were permitmen. They beganworking 2 hours a day overtime,raisingtheir daily wagefrom $34.80 (8 hours at $4.35) to $52.20 (8 hours plus2 hours at $8.70).The next week 11 mechanics were added to the job.These included two cardmen, two travelers, permitmenBill and Olan Wonzer, and another permitman, hired onWednesday, November 3. The four others hired later thatweek were a permitman hired on Thursday, and a permitmanand two travelers on Friday. (Concerning these last twopersons, the parties agreed that one was a traveler, butquestioned whether the other was a traveler or a permitman.From all the evidence, I find that both were travelers.)On Friday, November 5 (their third day on the job),permitmen Bill and Olan Wonzer asked Foreman CharlesFeraci if they could work that weekend Feraci (accordingto the Wonzers' undisputed testimony) answered no, theovertime was reserved for the cardmen only. That weekend,Bill and Olan Wonzer, and the five other permit mechanicsthen remaining on the job, did not work. (I note thatone of these five permitmen, Barney Jordan, worked asa superintendent on this job on December 11-12 and 17-19.)However, both cardmen and all four of the travelerson the job did work that Saturday, November 6, as didsixmechanics who worked elsewhere during the week.These latter six were all cardmen, except permitman PaulMcCarthy who was permitted to join the Union shortlythereafter. (In some instances, permithelperswere permittedtowork overtime when permit mechanics were not. Alltravelerswere mechanics, and at least 90 percent of the"improvers" in the Union were upgraded to mechanics )There is no direct evidence that the job steward, cardmanCharles Kraemer, participated in this discrimination againstthe permitmen on the job. However, permitman Vogler(who was then working across the road on the McCartyjob at the American Cyanamid plant) credibly testifiedthat one day in the latter part of October, steward Kraemercame to the McCarty job, seeking mechanics to workovertime. Vogler volunteered, but the McCarty job steward,James Lawrence, told Kraemer, "No, no, he is a permitman." Kraemer told Vogler, "Well, I can't use you then."(Vogler believed that this work was to be performed duringthe evening, but the Armstrong payroll records show that10 hours of overtime was performed on Saturday, October29, by 10 mechanics, including General Foreman MichaelMarino from the McCarty job. All 10 were cardmen, exceptPaul McCarthy, mentioned above.) Permitman Vogler alsocredibly testified that sometime around Thanksgiving hesaw some of the mechanics leaving the McCarty job towork overtime on the weekend "up the river" at LittleGypsy. Vogler again volunteered, but Job Steward Lawrencerefused, saying, "No, we don't need any men, just cardmengoing up there." (I discredit Lawrence's denial that hehad anything to do with the assigning of overtime. Hedid not impress me as a trustworthy witness.)Despite the lack of direct evidence that Job StewardKraemer participated in the November 6 discriminationagainst the permitmen in the assignment of weekend over-time, I draw an inference that the job steward did onthat occasion, as did he and other union representativeson other occasions (as herein found), carry out the unionpolicy, discussed hereafter, of inducing employers to givepreference to cardmen in the assignment of overtime.Accordingly I find that the Union violated Section 8(b)(2)and (1)(A) by causing Armstrong to deny overtime employ-ment to permitmen Bill Wonzer and Olan Wonzer onNovember 6 and thereafter2. Layoffof Bill and Olan WonzerThe following week, Armstrong hired two travelers onMonday (November 8), two on Tuesday, and two on Wed-nesday, and a cardman on Thursday-totaling six newtravelers and one new cardman on the job. On Friday(November 12) the four permit mechanics on the job werelaid off because of "No work." (The payroll records showthat the fifth permitman, Barney Jordan, "worked on anoth-er job during week.") The employees were still working10-hour days. Thus, after 2 weeks of overtime on thejob, the 5 permit mechanics had been replaced with 3cardmen and 10 travelers. The following week, four ofthe travelers (Tillman, Galloway, Williams, and Lose) werelaid off because of "No work," and one (Logan) quit-leaving three cardmen and five travelers on the job, andno permit mechanics.Before considering what permitmen Bill and Olan Wonzerwere advised on the day of their layoff, I note this apparent"loading down" of the job with cardmen and travelers,until the permitmen were laid off, was not an isolatedoccurrence. First, as discussed below in connection withtheMcCarty job, Union Business Agent O'Brien admittedthat he sent two cardmen out to a job, and that theforeman "told me that he never ordered the two men."O'Brien responded, "Well, try and make room for them,because I do understand that you have a couple of permitmenleft on that job." O'Brien later testified, "I always requesta foreman to give the first consideration to our members;those are the ones I represent and who pay my salary."He admitted that a "lot of times" he would ask the foreman"about using our members for overtime," and that "Mostof the time" this was in response to "pressure" from hismembers. Secondly, a union witness, McCarty Field Superin-tendent Salvadore Genovese, testified that, "It has beena practice that as long as you have a permitman there,a cardman can come on that job," and that if there areextra cardmen on the job, the permit men "are the firstones to get laid off." "That has always been the practice,"because cardmen " are dues paying members of the Local."Thirdly, Association President James Poche credibly testi-fied that during his company's job at the American Cyanam-id ammonia plant, Business Agent O'Brien on occasionswould tell him, "Jim, you know you have got some permit- ASBESTOS WORKERS,LOCAL 53men on the job and I have got a couple of cardmen."Poche would refuse to replace the permitmen with cardmen,but later would find that, contrary to company policy,the job steward and the foreman (both cardmen), hadreplaced the permitmen with cardmen. Poche added that"this is a practice that we know of, we don't take partin it; it is strictly a union function."Returning to the Armstrong job, on the morning ofthe Wonzers' November 12 layoff (according to their undis-puted testimony), the Union's job steward, Charles Kraemer,told them "that he had had a call from the businessagent [O'Brien] about all permit men and not to go towork until he had a chance to call him back." A fewminutes later, Steward Kraemer told them, "you all goahead and go to work, that it will be around 8:30 o'clockbefore I can get ahold of the business agent." Later thatmorning, the steward told them that they would be laidoff that afternoon, but that they could finish the day.They were laid off that afternoon. Their work was satisfac-tory-the foreman having complimented them for doing"real good" work.After considering all the evidence and the circumstances,including the job steward's actions on the morning ofthe layoffs, I find that the General Counsel has provedby a preponderance of the evidence that the Union causedthe discriminatory layoff of these two permitmen-evenif the union steward had not been an agent of the Unionand his statements are not considered for their truthfulness.This finding is supported by the fact that, as argued bythe General Counsel, the Union "introduced no testimonyto rebut General Counsel'sprima faciecase."Moreover, the evidence establishes that the job stewardwas the Union's agent. In Business Agent O'Brien's words,the job steward "is my policeman on the job." In viewof all the circumstances, I find that the statements madeby Steward Kraemer are properly considered as admissionsagainst the Union's interest, and that the Union inducedthe contractor to lay off the permitmen because of theirnonunion status.Accordingly, I find that the Union caused Armstrongon November 12 to lay off Bill and Olan Wonzer discrimina-torily, in violation of Section 8(b)(2) and (1)(A) of theAct.3.Transfer of permitmen from overtime jobAnother overtime job was the McCarty job at the Ameri-can Cyanamid plant. There the employees were usuallyworking 10 hours a day, Monday through Friday, untillate December, when weekend overtime began.a. Implied threatof work stoppageSometime in December,BusinessAgent O'Brien wentto the McCarty jobsite and talked to Vice President TomBranton,Field Superintendent Salvador Genovese, and Engi-neer BillCobb concerning the employment of cardmenon the job and the distribution of overtime (AlthoughBranton remembered the visit having occurred earlier inDecember, I find that it occurredsometimeafter December14, when the last permit mechanic, Leon Kerr, was referred649by the Union and hired on the job) According to Branton'scredited testimony, O'Brien told them that "his membershipwouldbe given preference on that job" over permitmenand travelers "as long as there was overtime available...The gist of the conversation was either that theUnion was assured that the membershipwouldbe givenpreference to the overtime on the job,or that we wouldnot have men on any job.My answer was that if thisbe the case, we ask only for one consideration and thatwas that we be advised as soon as possible the intentto send any men to that particular job, so that we mightprepare, as best we could, for that membership " (Emphasissupplied.)When called as a union witness, SuperintendentGenovese denied being present when Vice President Brantonand Business Agent O'Brien discussed overtime on thejob, but later admitted that he was present when "Mr.O'Brien told Mr. Branton, as long as we had permit menon this job, any time a cardman showed up at the gate,we would have to put him to work." As indicated above,Genovese also testified that when there are extra menon the job, the permitmen are "the first ones to get laidoff " (I discredit O'Brien's denial that he threatened toshut down the job if his members did not make the overtime,and his claim that it was months earlier, before the overtimebegan, when he met with Branton and Genovese and saidthat "when this job goes overtime, I would like to seeLocal 53 members making the overtime.")b TransferofpermitmenOn Monday, December 27, the permit mechanics onthe job were Vogler, Kerr, Horace D Brown, and BrooksFullen, Jr. (plus Juan B. Galaviz, who had been granteda leave of absence). On Tuesday, two travelers were sentto the job. On Wednesday, one cardman was sent, andon Thursday, two additional cardmen. In the meantime,on that Wednesday, December 29, McCarty transferredpermitmen Kerr and Brown to a straight-time job. ThatleftVogler and Fullen as the only permit mechanics thenworking on the overtime job. On Friday, December 31,McCarty transferred Fullen to a straight-timejob, andtransferred Vogler (with Galaviz) to the International TradeMart, another straight-time job.BusinessAgent O'Brien admitted that sometime thatmonth, "I believe I sent . . . two cardmen out to the[McCarty] job and [General Foreman Michael Marino]toldme that he never ordered the two men, and I said,`Well, try and make room for them, because I do understandthat you have a couple of permitmen left on that job ' "He also admitted telling Marino that Marino ought totalk to Field Superintendent Genovese "about the possibili-ty" of transferring the "two permitmen that were on thejob." (The payroll records show that the last week inDecember was the onlytimeduring the month when suchremarks would have been applicable.) O'Brien testified thatitwashis normal duties to try to secure the best overtimeopportunities for his members, that "I always request aforeman to give the first consideration to our members;those are the ones I represent and who pay my salary,"and that "Most of the time," it wasin response to somepressure from his members when he spoke to the foreman 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout getting some cardmen on an overtime job. (In hisJanuary 10, 1967, deposition given in the district courtproceeding, Business Agent O'Brien made further admis-sionsHe testified, "I sent a pair one day and a coupleof days later I sent another pair. Mike [Marino] calledand said that he hadn't ordered anybody, and I said,`Mike, as long as you got overtime on that job, theyare going to bother me to death, so why don't you transfertwo permit men?"'General Foreman Marino finally admitted that therehad been such a conversation in which Business AgentO'Brien "said that he had been having complaints thata lot of the cardmen wanted the overtime jobs, and itwould save a lot of confusion and trouble, if [the permitmen]would be transferred," and that O'Brien "had sent a fewmen out . . . so I just assigned the two men or thefour men, whatever it was . . . and put them to work."(When claiming that this conversation occurred weeks earli-er,Mario appeared to be attempting to support his prioranswers, which I discredit, that in late December, he didnotget a telephone call from Business Agent O'Brien con-cerning permitmen on the job, or putting on cardmen,or about overtime, or transferring the permitmen.)On Sunday, January 2 (the first weekend after 2 travelersand 3 cardmen were sent to the job for the overtime,and 5 permitmen were transferred to straight-time jobs),16 travelers and cardmen on the job, and 6 cardmen trans-ferred in for the 1 day, each worked 10 hours of overtime.No permit mechanic was left on the job. On the twosucceeding weekends, the employees worked both Saturdayand Sunday. (The overtime wage for a mechanic working10 hours on Sunday was $87, and for working 10 hourson both Saturday and Sunday was $174-the same payas for 40 hours a week on a straight-time job. I discreditGeneral Foreman Marino's claim that permit man Vogler"volunteered" to be transferred to the ITM job.)Marino admitted that Vogler, Galaviz, Kerr, and Browndid satisfactory work. Vogler has been an insulator mechanicsince 1941; Galaviz has worked in the trade for about19 years; Kerr has been a mechanic 4 years; and Brownhas been an insulator 10 years.Apart from all other evidence, the above demonstratesthat the Union induced McCarty to transfer the permitmen from the overtime job because of their lack of unionmembership, and in order to give preference to unionmembers in the assignment of overtime. (Without explana-tion, the General Counsel failed to name Fullen as oneof the discriminatees. I therefore make no findings as tohim.)c.Corroborating evidenceThere is much credible evidence corroborating the dis-criminatory inducements.Permitman Kerr, who was transferred on December 29,credibly testified thatGeneral Foreman Marino "camearound and said that he was going to have to transferus to another job, that they had to make room for thecardmen." Kerr asked if it was "because of poor workor anything," and Marino answered, "No, I am real satisfiedwith your work It is something that I have to do . .Similarly permitman Brown, who was also transferred onDecember 29, credibly testified that Marino "toldus. . he was transferring us to another job He said thathe had to make room for the cardmen." Marino had toldthem that there would be more overtime on the job. (IdiscreditMarino's denial that there was not any way in lateDecember of knowing whether the job "was going onovertime ")Vogler, who was transferred on December 31, crediblytestified that bothGeneral Foreman Marino and FieldSuperintendentGenovese told him that Business AgentO'Brien said that they had to get the permitmen off the.job, and that he complained, stating that this was notfair.On Saturday, January 1, the day after Vogler and Galavizwere transferred to the ITM job, Galaviz telephoned Marinowho (in Galaviz' words) "told me that they were havingtrouble with the Local . .that he had to transfer mefrom the American Cyanamid job to the InternationalTradeMart job, with Mr. Vogler, because he had beeninstructed to lay off all of the permitmen." Galaviz alsocredibly testified thatMarino "wanted to know why Ihad not come back, that they needed me, they wantedme to come back. And he had told Mr. Vogler severaltimes to tell me to come back." (General Foreman Marinohad given Galaviz a leave of absence on December 3to visit his sick father-in-law in Texas. Instead of returningin about a week as planned, Galaviz had worked on anovertime job for a while in Texas before deciding to return.IdiscreditMarino's denial that he had given Galaviz aleave of absence, and also his testimony-which was contra-ry to McCarty's payroll records-that Galaviz had quit.Marino testified that he "possibly" could have placed Galav-iz back on the job if he had been a cardman.)In his brief, the General Counsel "respectfully submitsthatMarino's primary allegiance was to his Union, and,in carrying out the general union policy of discriminatingagainst permit men, Marino's actions and comments, madein his agency capacity, are binding on the Union," citingsuch cases asLocal 1016, United Brotherhood of Carpenters(Booher Lumber Co., Inc.),117 NLRB 1739, 1744 (1957).The evidence shows that Marano is an active memberof the Union and a former vice president, and had beena member of the union executive board for 3 years, untilNovember 1964. When testifying about the union obligationsof foremen members, Business Agent O'Brien testified that"They have sworn under oath when they become a memberto look out for the welfare of their brother members,"that they are subject to union charges, and that whentheUnion sends a man from the hall without a "call-in" for men and thereisan excessof men on the job,the foreman is "expected" to "make room for them."Marino admitted that since he became a foreman, he hasbeen directed to appear before the executive board. Alsoin connection with the control the Union exercises overthe foremen members, I note that in the minutes of theMarch 18, 1966, union membership meeting, a motionwas passed "that all foremen send to Union office copyof time sheet." I agree with the General Counsel's conten-tion, and find that General Foreman Marino's statementsare properly considered as admissions by the Union. (I ASBESTOS WORKERS, LOCAL 53651find it unnecessary to rule on the General Counsel's furthercontention that Field Superintendent Genovese-a formerunion official who has a current union membership with-drawal card and who likewise is subject to union discipline-also acted in a dual-agency capacity, representing bothMcCarty and the Union )However, with or without this corroborating evidence,Ifind that the Union induced McCarty to transfer Kerrand Brown on December 29, and Vogler and Galavizon Decmeber 31, from the overtime job to straighttimejobs because of their nonunion status and in order toprovidemore overtime for union members, and inducedMcCarty to deny overtime employment to Kerr and Brownon and after December 30, to Vogler on and after January2, and to Galaviz after January 2, in violation of Section8(b)(2) and (1)(A) of the Act.4. Layoffof Vogler and GalavizOn Monday morning, January 3, permitmen Vogler andGalaviz reported to work on the "inside" ITM job, whichwas scheduled by McCarty to last several months. Howeveron Wednesday, January 5, McCarty Field SuperintendentGenovese laid them off, and Business Agent O'Brien admit-tedly refused to refer them to other jobs.At one point,BusinessAgent O'Brien testified:Q. In the conversation with Mr. Genovese concerningVogler and Galaviz, did you say to Mr. Genovese,"Tell them if they are not satisfied with the job,get off of it?A. Right. Yes sir.Q. And, "I told Sal if they ain't satisfied with thejob, get rid of them?"A. Right. Yes, sir . . .Similarly in the injunction proceeding, he testified onJanuary 10, 1967:A. . . . Genovese called me and complained aboutthese two never being satisfied with forty hours, thatthey were mad because they were moved off the over-time job . . . . So . . . when Sal called me, hesounded upset that these guys are never satisfied. Allthey're looking for is overtime . . . . So I told Sal,"If they ain't satisifed with the job, run them, getrid of them". .Despite these admissions, which I credit, Business AgentO'Brien denied inducing Genovese to lay off the two permit-men. Concerning what happened that week, O'Brien andother union witnesses gave highly conflicting and implausibleversions which, because of their content and because ofthe demeanor of the witnesses on the stand, I find tohave been largely fabrications.After considering all the credible evidence, I find thatBusinessAgent O'Brien instructed Field SuperintendentGenovese to lay off the two permitmen, not only becauseof the above-quoted reason stated by O'Brien, but alsobecause of at least one additional discriminatory reason:cardmen were complaining that they had been"rainedout" that week on outside construction jobs while thesetwo permitmen were working on the "inside" ITM job.Ialso find that neither of them would have been laidoff if theyhad been working as cardmen instead of aspermitmen.Accordingly,I find that on January 5, the Union inducedMcCarty discriminatorily to lay off Vogler and Galaviz,in violation of Section 8(b)(2) and(1)(A) of the Act.D. Other AllegationsThe complaintallegesthat the Unionengaged inviolationsof the Act through racial discrimination. However, underthe circumstances of this case, I deem it proper, as amatter of comity between branches of the Federal Govern-ment, not to rule on these additional matters which apparent-ly are similar to the racialissuesbefore the U.S. DistrictCourt.The complaint also alleges that from January 5 untilabout August 1966 the Union refused to refer Vogler becauseof his nonunion status. However, inasmuch as the remedyfor such a violation would be cumulative, I find it unneces-sary to rule on theallegation.CONCLUSIONS OF LAW1.By causing McCarty, Armstrong, and other employer-members of the Association, through a discriminatory oralunderstanding, arrangement, and pracitce, to give priorityin employment to union members in violation of Section8(a)(3) of the Act, the Union has engaged in unfair laborpractices affecting commerce within the meaning of Section8(b)(2) and (1)(A) and Section 2(6) and (7) of the Act.2.By causing Armstrong discriminatorily to deny over-time to Bill Wonzer and Olan Wonzer on and after Novem-ber 6, and to lay them off on November 12, becauseof their nonunion status, the Union violated Section 8(b)(2)and (1)(A) of the Act.3.By causing McCarty discriminatorily to transfer Kerrand Brown on December 29 and Vogler and Galaviz onDecember 31, to deny them overtime thereafter, and to layoff Vogler and Galaviz on January 5, because of theirnonunion status, the Union violated Section 8(b)(2) and(1)(A) of the Act.THE REMEDY:-laving a policy of not charging "permitmen"any dues,theRespondent has openly and flagrantly violated theSection 7 rights of this large group of nonmembers whichitrepresents, by causing the insulation contractors to givepreference to dues-paying members in hirings,assignmentof overtime, transfers, and layoffs, on the basis of unionmembership. As a result, permit mechanics Vogler, Galaviz,Kerr,Brown,and Bill andOlan Wonzer were denied over-time (at double pay) and laid off or transferred fromovertime jobs because of their nonunion status. This occurredduring an employment boom(followingHurricane Betsy,a large influx of industrial work in the area in 1965, andincreased commercial work in the area since then), andduring a period of a labor shortage, when the contractorswere attempting to retain qualified insulators by transferringthem from job to job. Consequently, when the Respondentinduced the contractors to replace the permit men becauseof their nonmembership,itdeprived the permit men of 652DECISIONSOF NATIONALLABOR RELATIONS BOARDvirtually full-time employment in the area,plus the overtimewhen required.Because of these circumstances,Ifind thatthe mere payment of earnings lost on the particular jobstowhich these six employees were assigned at the timeof the discrimination would not make them whole foror provide an effectual remedy. In order to vindicate theseemployees'Section 7 rights, and to make them whole,Ifind it essential for the Respondent to be ordered topay them for all regular and overtime wages lost, fromthe dates of the discrimination to the time the noticerequired herein is posted,as a result of the discriminationinduced by the Respondent,preventing the respective con-tractors from continuing to employ them,and to transferthem from job to job,as needed.Such loss of earningsshall be computed in the manner set forth inF. W. Wool-worth Company,90 NLRB 289, with interest at 6 percentper annum as provided inIsisPlumbing & Heating Co.,138 NLRB 716.The Respondent must also be ordered to cease and desistfrom various unfair labor practices found,and to takeother affirmative action,which I also find necessary toremedy and to remove the effect of the unfair labor practicesand to effectuate the policies of the Act. Because of theU.S. District Court's prior injunction regulating the opera-tion of the Respondent'shiring hall, I shall not makeany recommendation concerning a remedy for the discrimi-natory oral understanding,arrangement,and practice,givingpriority in employment and referrals on the basis of unionmembership.[Recommended Order omitted from publication.]